Order entered August 21, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01341-CR

                          ROBERT BERNARD QUALLS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F-1718778-I

                                             ORDER
       Before the Court is the State’s August 19, 2019 second motion for an extension of time to

file its brief in this case. The brief was tendered to the Court along with the motion. We GRANT

the State’s motion. The State’s brief is deemed filed as of the date of this order.


                                                       /s/    ADA BROWN
                                                              PRESIDING JUSTICE